                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



NORTHERN NATURAL GAS CO.,
          Plaintiff,

       vs.                                                 No. 08-1405-JTM

L.D. DRILLING, INC., et al.,
             Defendants.




                               MEMORANDUM AND ORDER



       The Estate of L.D. Davis has moved (Dkt. 676, Suppl. Mtn. Dkt. 676) for

certification of the court’s prior Order (Dkt. 673) for interlocutory appeal. In that Order,

the court denied the Estate’s argument that it had been improperly substituted for L.D.

Davis following his 2016 demise.1 Under 28 U.S.C. § 1292(b), the court may authorize an

immediate appeal as to “a controlling question of law,” if there is “a substantial ground

for difference and appeal” and such appeal “will materially advance the ultimate

termination of the litigation.”




1The court reached the same conclusion in the condemnation action, incorporating its conclusions
in this case and finding that the representation of the Estate by counsel for the L.D. Group of
defendants equitably estopped the Estate from raising the claim.
       The court will not issue a certificate here because an appeal will not materially

advance the litigation. Even assuming the Tenth Circuit accepted the appeal and

ultimately ruled in the Estate’s favor by determining that it had not been properly served,

the likely result would simply be the filing of a new suggestion of death and new motion

for substitution. See Hilsabeck v. Lane Co., 168 F.R.D. 313, 314 (D. Kan. 1996) (“the time for

filing a motion to substitute a party” commences when a suggestion of death has been

properly served). Thus, any such appeal, even if successful from the Estate’s point of

view, is simply additional delay without measurable impact on the ultimate conclusion

of the litigation.

       Of course, the Estate argues the Rule 25 deadline for substitution began when it

filed a Notice of Suggestion of Death (Dkt. 666) on April 15, 2018. But that Notice created

no new deadline for moving for substitution, as the Estate by time had already been a

party to the litigation for a year and a half, after Magistrate Judge Gale granted

substitution on September 12, 2016. (Dkt. 577).

       Moreover, the court finds an appeal would not address a controlling question of

law as to which there is a substantial basis of a difference of opinion. The Estate, as the

court has noted earlier, now contends that the earlier substitution was not actually filed

on its own behalf. But this raises a factual question, not a question of law. The issue does

not warrant an interlocutory appeal.

       The Estate’s supplemental motion argues that appeal should be allowed because

the Kansas state courts would not be bound to follow an award against it if it was not

                                              2
properly served. The court rejects the argument, made for the first time in the motion for

interlocutory appeal, that this court lacks jurisdiction to bind the defendant.

       By proper substitution, the Estate is a party to the present litigation. The propriety

of the substitution under federal law was actually litigated, and the decision of this court

are binding on the Estate in proceedings before other courts. See Rhoten v. Dickson, 290

Kan. 92, 113, 223 P.3d 786 (2010) (citing Stanfield v. Osborne Industr., 263 Kan. 388, 396, 949

P.2d 602 (1977), cert. denied, 525 U.S. 831 (1998) and Heck v. Humphrey, 512 U.S. 477, 478

(1994)); Debbrecht v. City of Haysville, 2014 WL 3997180 (Kan. Ct. App. 2014) (“Because this

court is examining the preclusive effects of a federal court judgment, federal law controls

as to the elements of collateral estoppel”).

       The issue of the validity of the substitution has been decided on the merits after a

full and fair opportunity for all parties to advance their arguments. The court finds no

grounds for supposing that such decision is not binding.

       IT IS ACCORDINGLY ORDERED this 29th day of March, 2019, that the

defendant’s Motions for Certification (Dkt. 675, 676) are hereby denied.




                                           /s/J. Thomas Marten
                                           J. Thomas Marten, Judge




                                               3
